The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claim(s) 1, 2-8, 10, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panopoulos US Patent Application Publication 2004/0220538

As to claim 1, Panopoulos teaches a wearable product 1, the wearable product comprising:
 a sensor 5, 45c for determining at least one characteristic of a wearer;
a sensing portion including at least one sensor 45c (Figures 1-3, paragraphs 0295, 0297), 
a controlled response mechanism communicatively coupled to the sensor;
wherein the controlled response mechanism is configured to activate a controlled response (paragraphs 0041, 0062, 0101) based on the at least one characteristic of the wearer (paragraph 0008, 0038, 0063, 0319; Figures 6 and 7).

As to claim 2, the wearable product 1 is a diaper (Figures 1-3, paragraph 0004).

As to claim 3, the term ‘bandage’ without any structural limitations is directed an intended use of the product. Intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  If the prior art structure is capable of performing the intended use, then it meets the claim limitations. The invention of Panopoulos meets the structural limitations of claim 1 in that the wearable  product is a sanitary napkin or diaper capable of being used as a bandage since the sensors can be varied to sense among other things, bacteria, viruses, impurities, and blood  (paragraphs 008, 0038, 0063, 0319).  

As to claim 4, the sensor 5, 45c  is selected from the group consisting of: a moisture sensor, a chemical sensor, a pressure sensor, a motion sensor, and an olfactory sensor (paragraphs 0089, 0216, 0299, 0304).

As to claim 5, the system of claim 1, further comprising a display 25 (paragraph 0173).

As to claim 6, the display 25 is remote from the wearable product, and wherein the computing device 9 is configured to wirelessly communicate with the display (paragraph 0237-0238).

As to claim 7, the display is a mobile device (paragraphs  0058, 0064, 0108).

As to claim 8, the wearable product comprises an optical fabric where Panopoulos teaches at least the sensor portion comprises light emitting diodes (paragraphs 0103, 0164,0194.

As to claim 10, the controlled response mechanism is at least one light – where Panopoulos teaches audio visual alarms having a light emitting diode (LED) (paragraph 0164, 0194).

As to claim 17, the wearable product of claim 1, further comprising at least one magnetic area (paragraphs 0076, 0174-0175; Figures 10-15).

As to claim 18, the at least one magnetic area comprises a magnetic or an electromagnet (paragraphs 0076, 0174-0175, Figures 10-15).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panopoulos US Patent Application Publication 2004/0220538 in view of Roe et al. USPN 6433244.  Panopoulos teaches the present invention substantially as claimed. 

As to claims 12 and 15, Panopoulos teaches the absorbent article comprises a medicament (paragraph 0112), but does not specifically teach the dispensing unit comprises a bladder for holding the medicament.  Roe teaches absorbent articles with a sensor operatively connected to the article where the sensor can respond to one more specific inputs including biological inputs (col. 4, lines 42-57). Roe teaches the response system may comprises a bag or cells or capsules that may burst or dissolve in the presence of a threshold level of a given liquid or other component of waist or other contaminant and release a stored treatment material (col. 12, line 47 through col. 13, line 6).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the dispensing unit of Panopoulos with a treatment agent stored in a bladder (bag or capsule or cell) as taught in Roe since both are used in the same environment and solve the same problem of delivering a treatment agent to the absorbent article. 

As to claim 13, the sensor is a bacteria sensor (Panopoulos paragraphs 0027, 0033, 0059, 0112, 0186; Roe col. 6, lines 46-57).

As to claim 14, the medicament is an anti-bacterial ointment (Panopoulos paragraph 0112; Roe col. 8, line 31-37).

As to claim 16, Roe teaches an actuator of the disposable article that may treat and/or deliver a material to an object, the treatment including bleaching (col. 7, lines 32-33)

As to claim 19, Panopoulos/Roe teaches electromagnetic energy may be used a treatment function (Roe col. 7, lines 20-25).  Panopoulos/Roe does not specifically teach an EMF shield, wherein the EMF shield is disposed between the sensor and the wearer.  However, Roe does teach isolating an object involving a material or substance on the skin surface (Roe col. 8, line 52 through 3).  Based on the teaching of Roe, it would have been obvious to provide an EMF shield between the sensor and wearer as a means for isolating an object as taught in Roe.

As to claim 20, Roe teaches an actuator of the disposable article that may treat and/or deliver a material to an object, the treatment including dyeing, inking, and printing (col. 7, lines 32-39)

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Panopoulos US Patent Application Publication 2004/0220538 in view of Lowe US Patent Application Publication 2010/0160882. Panopoulos teaches the present invention substantially as claimed.  Panopoulos teaches electrical signals in the sensor system (paragraph 0164), but does not teach a vibrating signal or vibrating motor that produces such signal.  Lowe teaches a system for monitoring at least one characteristic of biological material of an individual, comprising a vibration motor for the benefit of providing a vibrating sensory feedback signal to the ser when fluids reach the fluid-activated sensors (paragraphs 0021, 0059.  It would have been obvious to one having ordinary skill in the art to modify Panopoulos with a vibrating motor as a means for signaling an insult since this is an art recognized equivalent for conveying a status of the absorbent article. 

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Panopoulos US Patent Application Publication 2004/0220538 in view of Gakhar et al. WO 2011/073825.  Panopoulos teaches the present invention substantially as claimed. Panopoulos teaches various visible signals including LED’s, but does not teach at least one light in the controlled response mechanism is a UV-A, UV-B, or UV-C light.  Gakhar teaches an absorbent product with a visible response to wetness including visible, ultraviolet, other infrared LED’s (page 11, lines 3-29;  page 12, lines 10-12) for the benefit of a quick response time and the ability to detect small voids and multiple insults (page 12, lines 19-26). It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Panopoulos with the claimed UV lights as a response mechanism for the benefits of infrared wavelengths taught in Gakhar. 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781